Exhibit 10.25
 
 
                         February 10, 2011






Joel A. Littman
870 Elmira Drive
Sunnyvale, CA 94087


RE: Employment Agreement Waiver


Dear Mr. Littman:


As you know, CPI International, Inc. (the “Company”) has entered into an
Agreement and Plan of Merger, dated as of November 24, 2010 (the "Merger
Agreement"), by and among the Company, Catalyst Acquisition, Inc. and CPI
International Acquisition, Inc. (f/k/a Catalyst Holdings, Inc.) (“CPI
International”) whereby the Company will become a wholly owned subsidiary of CPI
International Acquisition, Inc. (the "Transaction").


Following the Transaction, it is intended that you shall provide services to
Communications & Power Industries LLC ("CPI Opco"), its subsidiaries and certain
of its affiliates of a nature and scope similar to the services you provided
prior to the Transaction pursuant to your employment agreement with
Communications & Power Industries, Inc. dated as of January 17, 2008 (the
"Employment Agreement") and that you shall serve as Chief Financial Officer,
Treasurer, and Secretary of CPI International Holding Corp., CPI International,
and CPI Opco (the "Post-Closing Positions"). As an incentive to continue to
provide such services, CPI International Holding LLC (an indirect parent company
of CPI International and CPI Opco following the Transaction) will grant to you
Class B profits interests in CPI International Holding LLC (the "Class B
Interests") subject to the terms (including vesting terms) of the Amended and
Restated Limited Liability Company Operating Agreement of CPI International
Holding LLC.


In light of the foregoing, notwithstanding anything to the contrary in the
Employment Agreement, you hereby agree to waive your right to terminate your
employment for Good Reason under the Employment Agreement as a result of (i) any
change or diminution in your position, authority, duties or responsibilities
that may occur because neither the Company nor CPI International, nor any of
their affiliates, will be publicly-traded companies following the Transaction or
(ii) the failure to appoint you, following the Transaction, to any position
other than the Post-Closing Positions. Furthermore, you agree that if, following
the Transaction, your employment is terminated by CPI International or one of
its affiliates without Cause or by you for Good Reason (as modified by this
letter agreement), the accelerated vesting provisions of Section 9(b)(iv) of the
Employment Agreement shall not apply to the Class B Interests.

 
 

--------------------------------------------------------------------------------

 
           
       The waivers contemplated herein shall be applicable only to the
Transaction and shall not apply to any subsequent transaction or event. This
letter agreement shall become effective only as of the consummation of the
Transaction and, if the Merger Agreement is terminated, this letter agreement
shall be void and of no force and effect.


This letter agreement contains the entire agreement among the parties concerning
the subject matter hereof and supersedes and nullifies all prior agreements,
understandings, discussions, negotiations and undertakings, whether written or
oral, between the parties with respect to the subject matter hereof. Except as
modified by this letter agreement, the Employment Agreement shall continue in
full force and effect in accordance with its terms; provided, however, that
nothing herein shall prohibit the parties from terminating the Employment
Agreement in accordance with its terms or entering into a subsequent employment
agreement that, with the consent of the parties, supersedes the Employment
Agreement.


This letter agreement shall be construed and interpreted in accordance with and
governed by the laws of the State of California, other than the conflict of laws
provisions of such laws. This letter agreement may not be amended except by an
instrument in writing among the parties. This letter agreement may be executed
in separate counterparts, each of which shall be considered one and the same
agreement and shall become effective when each of the parties has delivered a
signed counterpart to the other party, it being understood that all parties need
not sign the same counterpart.


(The remainder of this page is intentionally left blank.)

 
- 2 -

--------------------------------------------------------------------------------

 
 
We appreciate your continued efforts on behalf of the Company.
 
 
 
Sincerely,
CPI International Acquisition, Inc.
 
 
 
  

 By:
/s/ ROBERT B. MCKEON
 
Name: Robert B. McKeon
 
Title: President and Director



Acknowledged and agreed
of the date first above written:
Joel A. Littman




/s/ JOEL A. LITTMAN

 
- 3 -

--------------------------------------------------------------------------------

 

 
 